On Motion to Dismiss.
PROVOSTY, J.
The appellee, John F. Lindner, having acquired certain property at *773tax sale, applied to the court to he put in possession, and obtained an order accordingly. The appellant Philip J. Helmbeck, former owner of the property, sued out an injunction against the carrying out of the •writ of possession, on the ground that the tax sale was a nullity. The court dissolved the injunction, and Helmbeck has appealed. The appeal is suspensive, and the amount •of the bond, as required by law in such eases, has been fixed by the judge.
Appellee moves to dismiss the appeal, in so far as suspensive, on the ground that the .amount of the bond is insufficient. In the alternative, he asks that the ease be remanded for the purpose of ascertaining whether the amount is sufficient, or not, for a suspensive appeal.
The motion cannot be considered, it having been made too late. Motions to dismiss for any irregularity or deficiency of the bond must be made within three days from the filing of the appeal in this court. In this case •the appeal was filed on June 24, 1903, and the motion to dismiss was filed on April 30, 1904. O’Reilly v. McLeod, 2 La. Ann. 138; Hall v. Nevill, 3 La. Ann. 326; Temple v. Marshall, 11 La. Ann. 613; Fisk v. Moss, 21 La. Ann. 329; Mitchell v. Lay, 4 La. Ann. 514; Kohn v. Davidson, 23 La. Ann. 467; Webb v. Keller, 39 La. Ann. 55, 1 South. 423; State v. Callac, 45 La. Ann. 27, 12 South. 19; Naghten v. Wife, 48 La. Ann. 799, 19 South. 762.
The motion to dismiss is denied.